Case: 16-40253        Document: 00513792638          Page: 1     Date Filed: 12/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 16-40253                                   FILED
                                    Summary Calendar                         December 12, 2016
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                     Clerk


                                                    Plaintiff-Appellee

v.

JOSE ESTRADA-CARRIZALES,

                                                    Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:15-CR-854-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Estrada-
Carrizales has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). 1 Estrada-Carrizales has not filed a response. We



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1   We conclude that the Court’s decision in Mathis v. United States, 136 S. Ct. 2243
(2016), issued after the FPD filed its brief, does not necessitate further briefing regarding the
analysis of Okla. Stat. tit. 21, § 644(D)(1).
    Case: 16-40253    Document: 00513792638     Page: 2   Date Filed: 12/12/2016


                                 No. 16-40253

have reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2